                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                                4:17CV3050

      vs.
                                                               ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official
capacities.; TIM LINKE, in their
individual and official capacities.; ERIC
JONES, in their individual and official
capacities.; and PATRICK BORER, in
their individual and official capacities.;

                    Defendants.


      In Filing No. 109, Plaintiff Brian Giles (Giles), sought reconsideration of the
undersigned magistrate judge’s Memorandum and Order (Filing No. 75), and
amendment of the parties’ agreed discovery deadlines (Filing Nos. 91-92). The
parties filed a Joint Stipulation Regarding Extension of Deadlines on April 23,
2019. (Filing No. 121). As explained below, Plaintiff’s motion for reconsideration
will be granted, in part. The parties’ joint request for extension of certain
deadlines is granted, as set forth in further detail below.


                                    I. Background


      In September 2018, this court considered defendants’ Motion for a New
Progression Order Allowing for Phased Discovery (Filing No. 45), and Plaintiff’s
Motion to Compel (Filing No. 48), and the associated briefs and documentation.
The court found that Defendants made a sufficient showing that Plaintiff’s
discovery was extensive and that responding to such discovery was a substantial
burden.


      The undersigned magistrate judge found:


            [T]he proper and proportional course is staged discovery, with
            the first phase focused on whether a causal link exists
            between Plaintiff’s alleged protected activity and the alleged
            adverse employment actions or injuries. At this first stage, the
            discovery will be limited as follows:

            1)     Plaintiff’s depositions of witnesses other than Linke will
                  be limited to (a) what those witnesses knew, if anything,
                  about Plaintiff’s alleged protected activity prior to
                  December 1, 2015, and (b) if prior to December 1, 2015,
                  they communicated with Linke regarding his selections
                  for promotion to Battalion Chief, and if so, what they
                  said.

            2)     As to telephone records, Plaintiff may subpoena the
                  Verizon records of incoming and outgoing calls and text
                  messages for the cell phones used by Jones and Linke
                  for the 2015 calendar year.

            3)    As to (ESI), Plaintiff is entitled to:

                  • All emails to or from Giles from October 2014, when Benson
                  transferred to Station 8, and December 31, 2015.

                  • The emails of Linke and Jones between October 2014 and
                  December 31, 2015 that contain the key words “Giles” and/or
                  “Brian Giles”, and/or “Promotion” and/or “Promotional” and/or
                  “Benson,” and/or “Battalion Chief.”

            4)    Plaintiff is not entitled to Defendants’ EEO investigatory
                  file for Amanda Benson’s complaint, such complaint and
                  associated investigation having occurred after both
                  Battalion Chief promotions were made.

                                          2
(Filing No. 75 at CM/ECF pp. 6-7).


      Giles objected to Filing No. 75 (Filing No. 79), and upon consideration of
the motion and the briefing, Senior Judge Richard G. Kopf overruled Plaintiff’s
objection. (Filing No. 84).


      The parties filed stipulations to extend certain case progression deadlines
on January 4, 2019 (Filing No. 91) and March 19, 2019 (Filing No. 102), both of
which were granted by the court. (Filing No. 92, Filing No. 105) In each
stipulation, Giles asserted he did “not agree that the phased discovery or the
expected summary judgment on the causal link as provided for in the Order (Doc
#75) is appropriate or supported under federal law or the Federal Rules of Civil
Procedure.” (Filing Nos. 91, 102).


      Giles’ motion for reconsideration and motion to amend the stipulated
progression order deadlines was filed on March 22, 2019. (Filing 109). The
parties filed a Joint Stipulation Regarding Extension of Deadlines on April 23,
2019. (Filing No. 121).


                                     II. Analysis


      A.     Motion to Reconsider


      1.     Standard of Review


      Pursuant to Fed. R. Civ. P. 60(b) the court “may relieve a party . . . from a
final judgment, order, or proceeding…” for several enumerated reasons, or for


                                          3
“any other reasons that justifies relief.” The purpose of a motion to reconsider is
to “correct manifest errors of law or fact or to present newly discovered
evidence.” Arnold v. ADT Sec. Servs., Inc., 627 F.3d 716 (8th Cir. 2010).


      2.     Analysis


      a.     Kimberley Taylor-Riley Investigation


      In Filing No. 75, the undersigned magistrate judge determined that Giles
was not entitled to Defendants’ EEO investigatory file for Amanda Benson’s
complaint, as the complaint and the associated investigation both occurred after
the Battalion Chief promotions were made.


      Upon reconsideration, it is now apparent that although the Amanda
Benson investigation began after the Battalion Chief promotions were made, the
subject matter of the investigation, potentially including the alleged protected
activity of Giles, occurred earlier in 2015, in the months before or between the
Battalion Chief promotions. As such, Taylor-Riley’s investigation and report are
relevant to determining the existence of Giles’ alleged protected activity and
whether there is a causal link between that activity and the alleged adverse
employment actions, specifically Linke’s decision not to promote Giles to
Battalion Chief.


      As to the Benson investigatory file, Giles’ motion for reconsideration is
granted.




                                        4
      b.     Phased Discovery


      Giles argues that the court’s ruling on phased discovery is based upon
manifest errors of law, in that: 1) the order did not account for the multiple ways a
plaintiff may prove pretext; 2) the discovery restrictions violate plaintiff’s due
process rights; and 3) the goal to avoid unnecessary expense will not be realized
through phased discovery.


      There appears to be a fundamental misunderstanding as to the meaning of
the court’s order. (Filing No. 75). In his motion for reconsideration, Giles asserts:

      If Plaintiff is denied the opportunity to fully question witnesses in
      depositions regarding the pretext issues and without the benefit of
      additional ESI and the Taylor-Riley investigation, he will be denied
      the discovery necessary to refute the City’s anticipated motion for
      summary judgment based on the entire causation prong.

(Filing No. 109 at CM/ECF p. 8).


      In his brief, Giles argues that this court’s ruling was “manifest error
because many avenues that Plaintiff may prove the promotional decision was
pretextual that are foreclosed by the deposition restrictions that the Court
implemented.” (Filing No. 110 at CM/ECF p. 18).


      In his reply brief Giles argues:

      Based on the Court’s language, it appears that the Defendants “may
      argue in an early summary judgment motion that Plaintiff failed to
      meet his burden of proving causation at both stages of the
      McDonnell-Douglas analysis. If Plaintiff is unsuccessful, his case is
      dismissed. If the Court intended to limit the causal nexus motion to
      Plaintiff’s prima facie case, the Order would have included that
      limitation. Regardless, however, Plaintiff moved the Court to
      reconsider its ruling because if the Court’s Order authorizes the

                                          5
      Defendants to file a motion regarding causation at one or either
      stages, the Court’s Order restricting Plaintiff’s ability to discover
      circumstantial evidence of an inference of retaliation is clearly
      erroneous and contrary to law.

(Filing No. 119 at CM/ECF pp. 3-4).


      Giles’ motion, and the associated briefs indicate that he believes the first
phase of discovery covers the entire issue of causation. That was not the court’s
intent. Rather, in light of the McDonnell Douglas burden shifting framework1, the
court intended the first phase of discovery to encompass only the threshold issue
of whether Plaintiff created an inference of intentional retaliation by establishing a
prima facie case for retaliation, i.e. “whether a causal link exists between
Plaintiff’s alleged protected activity and the alleged adverse employment actions
or injuries.” (Filing No. 75 at CM/ECF p. 6).2 There is no manifest error of law or
fact upon which to grant a motion for reconsideration, there was a simple
misunderstanding of the scope of the undersigned magistrate judges’ order.
Phase one of discovery has been limited to the Plaintiff’s burden to show a prima


      1
         Under the McDonnell Douglas burden-shifting framework, a plaintiff must
first present a prima facie case of intentional discrimination. The burden then
shifts to defendant to articulate a legitimate, nondiscriminatory reason for its
action. If defendant meets that minimal burden, plaintiff must show that the
proffered nondiscriminatory reason is merely a pretext for unlawful discrimination.
Fiero v. CSG Systems, Inc., 759 F.3d 874 (8th Cir. 2014), citing McDonnell
Douglas Corp. v. Green, 411 U.S. 792, (1973). The burden-shifting framework
also applies to retaliation cases. Fiero, 759 F.3d at 880.
      2
        Applying McDonnell Douglas’ burden shifting analysis to this retaliation
case, Plaintiff must first establish a prima facie case by showing the following: (1)
that he or she engaged in statutorily protected activity; (2) the employer took an
adverse action against him; and (3) a connection between the two occurrences.
Bakhtiari v. Lutz, 507 F.3d 1132 (8th Cir. 2007).




                                          6
facie case that Plaintiff suffered an adverse employment action and if so, what
action or actions are at issue.


      Plaintiff argues that if he is not permitted to inquire about pretext, his right
to due process and potentially his right to jury trial will be violated. Having
determined that pretext is not at issue during this phase of discovery, the court
will not address the pretext and due process arguments in detail.


      Plaintiff asserts that limiting discovery to the threshold issue of establishing
a causal nexus violates his “broad and liberal [discovery] rights.” (Filing No. 110
at CM/ECF p. 22) As defendant argues, this may be true if Plaintiff were not
afforded the opportunity to engage in further discovery after demonstrating a
causal nexus between his alleged protected conduct and the alleged adverse
employment actions. (See Filing No. 117 at CM/ECF p. 18). But in this case, the
court’s order permits further discovery as to any adverse employment actions, if
any, for which plaintiff can present a prima facie case. That is, if Plaintiff can
show a prima facie case, discovery will proceed on whether there is a legitimate,
non-retaliatory explanation for Defendants’ decision not to promote Giles to
Battalion Chief, and if such reason is provided, whether the explanation is
pretextual. But if Plaintiff cannot establish a prima facie case, the expansive
discovery Plaintiff demands and the inevitable battles over that discovery will be
unnecessary and irrelevant.


      Plaintiff’s motion for reconsideration of the court’s order imposing phased
discovery will be denied.




                                          7
      c. Scope of Depositions


      During the April 24, 2019 telephone conference, the parties discussed the
permissible scope of Tim Linke’s deposition. (Filing No. 124) The court previously
concluded that Plaintiff was not entitled to the Defendants’ EEO investigatory file
for Amanda Benson’s complaint, as the complaint and the associated
investigation occurred after both Battalion Chief promotions were made. Giles’
complaints to command staff and whether these complaints were communicated
to Linke is relevant to the causal link between the alleged protected activity and
alleged adverse employment action, but the complaint and investigation which
occurred after the promotions occurred are not. The existing discovery order
does not prevent Giles from asking Linke what he knew or did not know about
the alleged protected activity, or how, if at all, he was influenced by members of
the command staff when making promotional decisions.


      Plaintiff asserts that Giles’ protected activity is imputed to the city based
upon Casady’s and Jones’ knowledge of his complaints. Giles cites to a Second
Circuit case, asserting that “When high-ranking officials of an employer are on
notice of the Plaintiff’s protected activity, the Court can presume ‘corporate
knowledge.’” Filing No. 110 at CM/ECF p. 15, citing Gordon v. New York City Bd.
Of Educ. 232 F.3d 111, 117 (2nd Cir. 2000). Gordon is not binding precedent in
this judicial district, and the court is unconvinced by the argument that because
“members of command staff were on notice of the protected activity and also
were involved in the promotional decision-making process, that knowledge is
imputed to Tim Linke.” (Filing No. 110 at CM/ECF p. 16.) The knowledge of
other members of the command staff is not imputed to Defendants.




                                        8
      Linke, as Interim Chief of Lincoln Fire and Rescue Department, made the
Battalion Chief hiring decisions at issue in this case. (Filing No. 54-5 at CM/ECF
p. 2-3). To prove a prima facie case, the threshold issue turns on what Linke
knew and when he knew it. Thus, the court’s determination will stand, that
depositions of witnesses other than Linke will be limited as set forth in Filing No.
75, at CM/ECF p. 7.


      d.      Electronically Stored Information


      Giles    argues    that   the   Information   Services   (IS)   methodology,
deduplication, and stripping of irrelevant data (such as logo signature pages)
performed in the Hurd case was superior to the paralegal-directed search which
was performed in this case following this court’s order. Giles asserts that the
search performed in this case yielded thousands of pages of irrelevant results
because the search terms were over-inclusive. In Hurd case, the IS search
produced “15,000 pages of very relevant ESI from thirteen command staff
custodians for a five-year time period.” In comparison, the Giles search of ESI
from two custodians for a one-year period produced over 16,000 pages of
“mostly irrelevant information.” (Filing No. 110 at CM/ECF p. 6). Thus, Giles
argues the search in this case was inferior and a waste of resources.


      As previously discussed, phase one of discovery is limited to Giles’ proof
of a prima facie case. The court’s order acknowledged Giles’ argument that ESI
should be extended to everyone Linke may have communicated with before
announcing the Battalion Chief promotions, but stressed that “Linke is the focus,
-- if he did not receive the communication, it could not have influenced his
decision much less rendered him a ‘conduit, vehicle, or rubber stamp’ through
which other LF&R employees achieved their discriminatory purpose.” (Filing No.


                                         9
75 at CM/ECF p. 7). Further, as discussed in the prior order, if Linke did receive
emailed communication it would be within the emails he produced; the emails
need not also be retrieved from the sender’s files. (Filing No. 75 at CM/ECF pp.
7-8). Giles’ request for reconsideration of the ESI to which he is entitled is
denied.3


      B.     Motion to Amend


      Pursuant to Rule 16(b)(4), a case management schedule may be modified
for good cause and with the judge’s consent. This court is also mindful of the
goal to “secure the just, speedy, and inexpensive determination of every action
and proceeding.” (Fed. R. Civ. P. 1). Based on the information now of record, the
court is granting plaintiff’s motion for reconsideration as to the Taylor-Riley
investigation. The court therefore finds good cause to amend the progression
order to allow for completion of depositions after production of the Taylor-Riley
investigation.


      The parties agreed to extend the deposition deadline, the discovery
deadline and the deadline to file motions for summary judgment. The parties’
request for more time will be granted.




      3
        Plaintiff is not arguing that the defendants did not produce discovery. He
is arguing that he, rather than the defendants, must sift through the defendants’
extensive production to locate the relevant documents. When broad ESI with
several search terms is demanded, a massive document production response
should be anticipated, and someone will have to review it. In this case, that
burden lands to Plaintiff’s counsel, who drafted and served the requests.


                                         10
IT IS ORDERED:


1)   Plaintiff’s motion for reconsideration is granted, in part. (Filing No.
     109) Defendant shall produce the Taylor-Riley investigatory file
     related to Benson’s claim for Plaintiff’s review.

2)   The remainder of Plaintiff’s motion for reconsideration is denied.

3)   The parties’ request for extension of certain deadlines is granted.
     (Filing No. 121). As to the first phase of discovery, the progression
     order is amended as follows:


     A. The deposition deadline is now July 1, 2019.

     B. The discovery deadline is now July 15, 2019.

     C. The summary judgment deadline is now July 30, 2019.


May 15, 2019

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                11
